Illinois Official Reports

                                       Appellate Court



                         Clarke v. Community Unit School District 303,
                                    2014 IL App (2d) 131016



Appellate Court           J. LYELL CLARKE and STEVEN SCHULZE, Plaintiffs-Appellants
Caption                   and Cross-Appellees, v. COMMUNITY UNIT SCHOOL DISTRICT
                          303, Defendant-Appellee and Cross-Appellant.



District & No.            Second District
                          Docket No. 2-13-1016



Filed                     December 3, 2014
Rehearing denied          January 8, 2015


Held                       On appeal from a writ of mandamus requiring defendant school
(Note: This syllabus district to deal with its failure to cure its inability to comply with the
constitutes no part of the No Child Left Behind Act, the School Code, and regulations adopted
opinion of the court but under the Code, the appellate court upheld the trial court’s grant of the
has been prepared by the district’s motion to vacate the order granting the writ of mandamus
Reporter of Decisions ordering compliance with the Act, the Code, and the regulations, and
for the convenience of remanded the cause with directions to reconsider the matter in light of
the reader.)               the United States Department of Education’s approval of Illinois’s
                           interim request for a waiver from the mandates of the Act.



Decision Under            Appeal from the Circuit Court of Kane County, No. 11-CH-1250; the
Review                    Hon. David R. Akemann, Judge, presiding.



Judgment                  Affirmed in part and vacated in part; cause remanded.
     Counsel on               Timothy P. Dwyer, of Law Offices of Timothy P. Dwyer, of St.
     Appeal                   Charles, for appellants.

                              S. Bennett Rodick and Jennifer A. Mueller, both of Hodges, Loizzi,
                              Eisenhammer, Rodick & Kohn, LLP, of Arlington Heights, for
                              appellee.



     Panel                    JUSTICE SPENCE delivered the judgment of the court, with opinion.
                              Justice Zenoff concurred in the judgment and opinion.
                              Justice McLaren dissented, with opinion.



                                                OPINION

¶1         Plaintiffs, J. Lyell Clarke and Steven Schulze, appeal the trial court’s issuance of a writ of
       mandamus with respect to the reorganization of two schools. Plaintiffs argue that the trial
       court erred by issuing a writ of mandamus that did not reinstate the boundaries of the two
       schools to their original status prior to the reorganization. In the alternative, plaintiffs argue
       that the trial court erred by issuing a writ of mandamus that did not order a major
       restructuring of the two schools. Defendant, Community Unit School District 303,
       cross-appeals, arguing that the trial court erred by ordering the relief it did in the writ of
       mandamus. Defendant also moves to vacate the trial court’s order and dismiss the appeal as
       moot based on a waiver of certain provisions in the No Child Left Behind Act of 2001
       (NCLB) (20 U.S.C. § 6301 et seq. (Supp. I 2001)). We affirm in part, vacate in part, and
       remand the case with directions.

¶2                                          I. BACKGROUND
¶3         This case involves the reorganization of two schools, Davis Elementary and Richmond
       Elementary, that both, prior to the 2011-12 school year, served students in kindergarten
       through fifth grade. Plaintiffs are parents of students who originally attended Davis.
       Defendant is a school district organized under the Illinois School Code (School Code) (105
       ILCS 5/1-1 et seq. (West 2010)). Beginning in the 2011-12 school year, defendant
       reconfigured the schools so that Davis served students in kindergarten through second grade
       and Richmond served students in third through fifth grades (2011 Plan).
¶4         This case comes before us a second time after we held that plaintiffs’ complaint
       contained sufficient allegations for a writ of mandamus based on violations of the School
       Code and its regulations and we remanded the matter to the trial court. Clarke v. Community
       Unit School District 303, 2012 IL App (2d) 110705, ¶¶ 25, 41 (Clarke I). Consistent with
       Clarke I, the trial court issued a writ of mandamus. The court found that the 2011 Plan failed
       to comport with the NCLB and the specific provisions of the School Code (105 ILCS
       5/2-3.25d (West 2010)) and its regulations implementing the NCLB. However, the remedy
       ordered by the court left intact the reconfiguration of the two schools, despite plaintiffs’

                                                   -2-
     request that the court reinstate the schools’ boundaries to their original status prior to the
     implementation of the 2011 Plan.
¶5       We begin with a discussion of the relevant federal and state statutory provisions.
     Beginning with the NCLB, its overarching goal is “to ensure that all children have a fair,
     equal, and significant opportunity to obtain a high-quality education and reach, at a
     minimum, proficiency on challenging State academic achievement standards and state
     academic assessments.” 20 U.S.C. § 6301 (Supp. I 2001). In addition, the NCLB seeks to
     close the “achievement gap between high- and low-performing children, especially the
     achievement gaps between minority and nonminority students, and between disadvantaged
     children and their more advantaged peers.” 20 U.S.C. § 6301(3) (Supp. I 2001). The NCLB
     requires states to establish and enforce learning standards and to achieve adequate yearly
     progress (AYP) toward those standards, as measured by federally approved standardized
     tests. See 20 U.S.C. § 6311 (Supp. II 2002).
¶6       Under several of its provisions, the NCLB provides for federal educational grants to
     states and schools, known as “Title I” funds. 20 U.S.C. § 6301 et seq. (Supp. I 2001).
     Specifically, Title I funds are used to supplement the educational needs of disadvantaged
     students. Id. The Secretary of Education has the authority to withhold federal funds if a
     recipient of funds fails to comply substantially with the NCLB’s requirements. See 20 U.S.C.
     § 1234c (Supp. II 2002).
¶7       To comply with the NCLB, the Illinois General Assembly amended sections of, and
     added sections to, the School Code (Pub. Act 93-470, § 5 (eff. Aug. 8, 2003)). Most notably,
     Public Act 93-470, section 5, significantly amended section 2-3.25d of the School Code (105
     ILCS 5/2-3.25d (West 2010)). Section 2-3.25d(a) provides that a school that fails to meet
     AYP for two consecutive years is placed on “academic early warning status for the next
     school year.” 105 ILCS 5/2-3.25d(a) (West 2010). If the school fails to meet AYP for a third
     consecutive year, it remains on academic early warning status. Id. If the school fails to meet
     AYP for a fourth consecutive year, it is placed on “initial academic watch status.” Id. If the
     school remains on academic watch status after a fifth year, the school district must develop a
     restructuring plan for the school. Id. Section 2-3.25d(a) provides, “A school district that has
     one or more schools on academic early warning or academic watch status shall prepare a
     revised School Improvement Plan [(SIP)] ***.” Id. Further, section 2-3.25d(c) provides that a
     SIP “shall be developed in collaboration with parents ***. *** The *** [SIP] shall address
     measurable outcomes for improving student performance so that such performance meets
     [AYP] criteria ***.” 105 ILCS 5/2-3.25d(c) (West 2010).
¶8       In this case, for four consecutive school years, 2007-08 through 2010-11, Richmond
     failed to achieve AYP. Richmond failed to achieve AYP because some of its students were
     “limited English proficient” (LEP). Once Richmond failed to make AYP for the second
     consecutive school year, 2008-09, defendant developed a SIP for Richmond in 2009.
     Defendant was required to notify the parents of Richmond students of the AYP issue and to
     offer those parents the option to enroll their children in higher performing schools within the
     district (this option is known as “choice”). By the following school year, 2010-11, 117
     Richmond students had transferred to other schools in the district and the enrollment at Davis
     had increased by 19 students. Davis had achieved AYP every school year prior to 2010-11.
¶9       On February 7, 2011, a “robocall” went out to the parents of students at Richmond and
     Davis, informing them of significant changes at the two schools. Parent open-house meetings

                                                -3-
       were held on February 9 and 10, 2011, and the 2011 Plan to combine Richmond and Davis
       was adopted by defendant in March 2011. The 2011 Plan reconfigured Richmond and Davis,
       both Title I schools, from two independent elementary schools, serving students in
       kindergarten through fifth grade, into interdependent elementary schools, with Davis serving
       students in kindergarten through second grade and Richmond serving students in third grade
       through fifth grade. After the fall of 2011, the parents of Richmond students no longer had
       the option of transferring their children to higher performing schools, because choice was no
       longer available.
¶ 10       Plaintiffs filed a complaint alleging that defendant’s 2011 Plan was an unlawful SIP
       under the School Code and its regulations. Clarke I, 2012 IL App (2d) 110705, ¶¶ 10-12.
       Defendant moved for judgment on the pleadings; the trial court granted defendant’s motion;
       and plaintiffs appealed. Id. ¶ 1. We reversed in part, stating that there was a genuine issue of
       material fact regarding whether the 2011 Plan was a SIP under the School Code.
       Id. ¶¶ 39, 41. Further, we held that plaintiffs had alleged sufficient facts to support a cause of
       action for a writ of mandamus, and we remanded the case to the trial court. Id. ¶¶ 25, 41.
¶ 11       On remand, plaintiffs filed a third amended complaint to include a cause of action for a
       writ of mandamus. Defendant answered plaintiffs’ complaint, filed an amended answer with
       an affirmative defense, and also filed a counterclaim against plaintiffs and a third-party
       complaint against the Illinois State Board of Education (ISBE). Defendant sought a
       declaratory judgment finding that the 2011 Plan (1) was not a SIP and was not required to be
       a SIP pursuant to the School Code, and (2) did not violate section 2-3.25d of the School Code
       and regulations implementing the School Code. In addition, defendant argued that the 2011
       Plan was within its “discretionary authority granted to it by the General Assembly to act as a
       policymaking body.” On January 28, 2013, the trial court granted plaintiffs’ motion to strike
       defendant’s affirmative defense. On May 24, 2013, the trial court granted plaintiffs’ and the
       ISBE’s motion to dismiss defendant’s counterclaim and third-party complaint pursuant to
       section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615 (West 2012)).
¶ 12       The court heard testimony, admitted other evidence, and heard argument of counsel
       during a seven-day trial held from July 24 through August 1, 2013. In its September 18,
       2013, modified opinion and judgment order, the court first addressed the issue of whether the
       School Code and its regulations relating to the NCLB applied to defendant’s 2011 Plan.
       According to the court, the 2011 Plan had many elements of a revised SIP, and defendant
       was required to comply with section 2-3.25d of the School Code and its regulations when
       implementing the 2011 Plan, but defendant did not do so. The court stated: “The District is
       required to adopt a Plan which will assist or otherwise benefit the failing subgroups. The
       2011 Plan contained no measures whereby the failing subgroups were addressed.”
¶ 13       The court also found that defendant developed the 2011 Plan “at least in part, to resolve
       [Richmond’s] AYP issue.” The court acknowledged that district personnel testified
       otherwise, but the court did “not find this testimony credible.” The court stated that, although
       defendant “admittedly adopted a Plan for the general good,” the 2011 Plan contained “no
       specific strategies for those subgroups [at Richmond] who failed AYP.” The 2011 Plan failed
       to comply with the School Code and its regulations because it failed to: (1) “provide any
       measurable, scientific remedial strategies at Richmond[, which] did not pass that statewide
       ISAT test and failed AYP”; (2) “address why the 2009 SIP did not improve the AYP scores


                                                   -4-
       of the failing subgroups”; and (3) provide choice to the parents of Richmond students. The
       court stated:
               “[O]nce Choice was implemented, the District cannot eviscerate past SIP failures by
               ‘reconfiguring the school population.’ This methodology only serves to circumvent
               the express requirements of the NCLB regulations. *** Under Section 5/2-3.25(d) [of
               the School Code], the District was obligated to adopt a Plan for Richmond School in
               2011 for school years 2011-2013.” (Emphasis in original.)
       The court found that plaintiffs “have demonstrated that the 2011 Plan fails to comport with
       the applicable statutory and regulatory mandates of the NCLB, the [S]chool [C]ode and the
       regulations promulgated thereunder.”
¶ 14       Regarding the remedy, the trial court noted that plaintiffs had requested that the 2011
       Plan be declared null and void, which would “ ‘undo’ ” the reconfiguration and return the
       boundaries of both schools back to their original status prior to the implementation of the
       2011 Plan. However, the court noted that this court had stated in Clarke I that a plaintiff will
       not be entitled to a writ of mandamus when its effect would be to substitute the court’s
       judgment or discretion for that of the public official. Clarke I, 2012 IL App (2d) 110705,
       ¶ 24 (citing Lewis E. v. Spagnolo, 186 Ill. 2d 198, 229 (1999)). The court further noted that,
       while its role was to ensure compliance with the statutory and regulatory mandates, it must
       not determine on its own “whether or not the means ultimately adopted by [defendant] are
       wise or expedient nor interfere with the exercise of the powers by the members of
       [defendant] in matters confided to their discretion.”
¶ 15       Accordingly, the court issued a writ of mandamus but did not undo the reconfiguration
       and return the schools to their original status. Instead, the writ of mandamus stated:
                   “The Defendant District is ordered, within a period of six months from the date of
               this Judgment to develop a revised Corrective Action Plan that includes Choice and
               Supplemental Services (SES) in accordance with the mandates in the NCLB, the
               School Code 105 [ILCS] 5/2-3.25d and 23 Ill. Admin. Code, Sections 1.10-1.85 for
               students in the Davis and Richmond buildings. Without limitation to the foregoing,
               the Corrective Action Plan must be developed in collaboration with and the input of
               parents of students attending school in, and the staff serving in, the Davis and
               Richmond buildings.” (Emphasis in original.)
¶ 16       Plaintiffs moved to reconsider and clarify the trial court’s decision, requesting the court
       to mandate defendant to “undo its previous action of combining the attendance areas for the
       students who attended school in the Davis and Richmond buildings.” In another written
       decision, the court denied plaintiffs’ request to reconsider but granted their request for
       clarification.
¶ 17       Regarding the reconfiguration, the court stated that “boundary decisions are and remain
       the prerogative of the [defendant] school district.” The court determined that it was “not the
       reconfiguration that the [defendant] school district did that, considered in isolation, was
       contrary to the mandates of the NCLB.” Rather, it was defendant’s “failure to provide the
       corrective action mandates that this Court now orders” that “ran contrary to the NCLB from
       which the State cannot provide a waiver.” According to the court, its function “in
       mandamus” was not to “replace the quasi-legislative authority of the [defendant] district but
       to require that the [defendant] district perform its mandated functions as opposed to”
       prohibiting it from “performing discretionary functions.”

                                                  -5-
¶ 18        The court also declined plaintiffs’ alternative request that it mandate “restructuring as
       opposed to corrective action,” based on Richmond’s AYP failure for six years. The court
       stated that the “NCLB has a progressive step schematic to reach a mandated restructure
       requirement.” It stated that, in “the absence of case law” indicating that a different result was
       required, “the better approach” was “to place the process on the track where it went off the
       track.” “In this way, parents, staff, and the [defendant] District” could work together to
       achieve “the best result for the students,” which was the “ultimate goal for any school
       program.”
¶ 19        Plaintiffs timely appealed, seeking reversal of the remedy in the writ of mandamus.
       Defendant timely cross-appealed and sought reversal of the writ of mandamus. In particular,
       defendant appealed the court’s finding that defendant “failed to comply with certain legal
       mandates” and the order that, “within six months of the date of judgment,” it “must develop a
       revised Corrective Action Plan that includes Choice and Supplemental Education Services.”
¶ 20        During the pendency of this appeal, the United States Department of Education approved
       Illinois’s request for a waiver from the mandates of the NCLB (2014 waiver), which is
       effective for the 2014-15 school year. In a motion taken with the case, defendant relies on the
       2014 waiver in urging this court to vacate the trial court’s order and dismiss the appeal and
       cross-appeal as moot. Plaintiffs have filed an objection to defendant’s motion, and we
       address the merits of the motion in the context of the arguments raised on appeal.

¶ 21                                           II. ANALYSIS
¶ 22                                         A. Reconfiguration
¶ 23        Plaintiffs do not challenge the findings of the trial court but argue only that the trial court
       erred in choosing a remedy. Plaintiffs question why the trial court viewed the reconfiguration
       part of the 2011 Plan in isolation and urge this court to reverse the remedy ordered by the
       trial court and order defendant to return Davis and Richmond to their status before the
       reconfiguration in the 2011 Plan took effect. Plaintiffs argue that the trial court’s remedy is
       erroneous because it allows the 2011 Plan to remain intact, even though the trial court found
       the plan in violation of the School Code and its regulations.
¶ 24        Defendant counters that it had the discretion to reconfigure the schools and that there is
       nothing in the School Code or its regulations implementing the NCLB that prohibit it from
       reconfiguring a school or schools either before or after a school has failed to make AYP.
¶ 25        Mandamus is an extraordinary remedy to enforce the performance by a public officer of
       nondiscretionary official duties. Noyola v. Board of Education of the City of Chicago, 179 Ill.
2d 121, 133 (1997). The remedy provides affirmative rather than prohibitory relief and can
       be used to compel the undoing of an act. People ex rel. Birkett v. Konetski, 233 Ill. 2d 185,
       193 (2009). Where public officials have failed to comply with mandatory statutory
       requirements, the purpose of mandamus is to compel public officials to do so. Id. Although
       mandamus may be used to compel a public officer to perform a duty that does not involve the
       exercise of discretion by the officer, mandamus will not issue to direct the manner in which a
       discretionary act is performed. Turner-El v. West, 349 Ill. App. 3d 475, 479-80 (2004).
¶ 26        Ordinarily, we will not disturb a trial court’s decision to grant or deny a writ of
       mandamus unless its decision is against the manifest weight of the evidence. See 1350 Lake
       Shore Associates v. Healey, 223 Ill. 2d 607, 614 (2006). However, in this case, the parties do


                                                    -6-
       not contest the trial court’s findings of fact but contest only the trial court’s conclusions of
       law. Accordingly, the parties agree that our review is de novo. See id. (conclusions of law are
       reviewed de novo). Also, we are required to construe the School Code, and questions of
       statutory interpretation present questions of law. Board of Education, Joliet Township High
       School District No. 204 v. Board of Education, Lincoln Way Community High School District
       No. 210, 231 Ill. 2d 184, 194 (2008).
¶ 27       As we explain, the trial court properly issued a writ of mandamus that did not reinstate
       the school boundaries to their original status prior to the implementation of the 2011 Plan.
       Because the reconfiguration was within defendant’s discretion, it would not have been proper
       to order mandamus relief to undo that part of the 2011 Plan. See Burnidge Brothers Almora
       Heights, Inc. v. Wiese, 142 Ill. App. 3d 486, 490 (1986) (mandamus does not issue to compel
       action that is discretionary).
¶ 28       The School Code contains both general, discretionary powers granted to school boards by
       the legislature (see 105 ILCS 5/10-20 (West 2010)) and mandatory regulations that
       specifically address a school district’s duties as required by the NCLB (see 105 ILCS
       5/2-3.25d (West 2010)). Clarke I, 2012 IL App (2d) 110705, ¶ 29. As we stated in Clarke I,
       the general, discretionary powers include the authority: “[t]o adopt and enforce all necessary
       rules for the management and government of the public schools” (105 ILCS 5/10-20.5 (West
       2010)); “[t]o establish one or more attendance units within the district” (105 ILCS 5/10-21.3
       (West 2010)); “[t]o assign pupils to the several schools in the district” (105 ILCS 5/10-22.5
       (West 2010)); “[t]o have the control and supervision of all public schoolhouses in their
       district” (105 ILCS 5/10-22.10 (West 2010)); and “[t]o decide when a site or building has
       become unnecessary, unsuitable or inconvenient for a school” (105 ILCS 5/10-22.13 (West
       2010)). Clarke I, 2012 IL App (2d) 110705, ¶ 26.
¶ 29       The general, discretionary powers of school boards were discussed in Tyska v. Board of
       Education of Township High School District 214, 117 Ill. App. 3d 917 (1983). There, the
       plaintiffs challenged the school board’s decision to close one high school and assign
       incoming freshmen to a different high school. Id. at 918. Decreasing enrollment and
       increasing cost had made it necessary to close one or more of the eight schools within that
       district. Id. In order to determine which school(s) to close, the school board established a
       committee to develop criteria, and it solicited public opinion. Id. at 918-19. However, the
       school board failed to apply the criteria it had developed when it decided which school to
       close. Id. at 921. The plaintiffs sued the school board, alleging that its decision was arbitrary
       and capricious and should be declared null and void. Id. at 920. The trial court agreed with
       the plaintiffs and declared the school board’s decision null and void. Id. at 921.
¶ 30       The appellate court reversed, noting that a school board has wide discretion in the
       exercise of its powers. Id. at 923. “The decision to close a school and to reassign the students
       to other attendance zones within the district is an exercise of the discretionary powers granted
       to the Board to act as a policy-making body, tantamount to the quasi-legislative power to
       make prospective regulations and orders.” Id. at 927. The Tyska court stated that it was not
       for the courts to determine whether the means ultimately adopted by the board were wise or
       expedient or to interfere with the exercise of powers by the board in matters confided to its
       discretion. Id. at 930.
¶ 31       In Clarke I, defendant relied on Tyska in defending the 2011 Plan. Clarke I, 2012 IL App
       (2d) 110705, ¶ 26. In particular, defendant argued in Clarke I that the 2011 Plan was not a

                                                   -7-
       SIP, meaning that it was not subject to the specific provisions and regulations of the School
       Code mandating compliance with the NCLB. Id. ¶ 31. Instead, defendant argued that the
       2011 Plan was a proper exercise of its discretion under the general provisions of the School
       Code. Id. This court distinguished Tyska on the basis that Tyska did not consider the issue
       raised in Clarke I, which was whether provisions granting school boards certain general
       powers governed over the specific provisions mandating compliance with the NCLB.
       Id. ¶¶ 27, 29. Further, this court found that there was a genuine issue of material fact
       regarding whether the 2011 Plan was a SIP under the School Code, thus subjecting it to the
       provisions of the School Code and its regulations mandating compliance with the NCLB. Id.
       ¶ 25.
¶ 32        The dissent refers to the law-of-the-case doctrine in conjunction with Clarke I, along with
       the well-established principle that “where there exists a general statutory provision and a
       specific statutory provision both relating to the same subject–in either the same or another
       act–the specific provision controls and should be applied.” (Emphasis added.) Id. ¶ 29.
       However, as we explain, there is no battle between the general and specific statutory
       provisions in this case. In Clarke I, this court did not answer the question of whether
       defendant had the general discretion to reconfigure the schools as part of the 2011 Plan,
       which is a separate question from whether the 2011 Plan violated the NCLB and the specific
       provisions in the School Code mandating compliance with the NCLB. Because these are
       separate questions, this court did not hold that on remand the trial court was required to find
       the 2011 Plan either wholly lawful or wholly unlawful.
¶ 33        Endeavoring to follow this court’s decision in Clarke I, the trial court addressed whether
       the 2011 Plan was a SIP. Determining that the 2011 Plan “had many elements of a revised
       SIP,” the court then found that the 2011 Plan failed to comport with the NCLB and the
       specific provisions of the School Code and its regulations implementing the NCLB.
       However, that finding did not render the entire plan null and void. On the contrary, the court
       distinguished between mandatory statutory requirements and discretionary functions. Unlike
       the part of the 2011 Plan that violated mandatory statutory requirements relating to the
       NCLB, the court properly determined, the part of the 2011 Plan reconfiguring Richmond and
       Davis was within defendant’s “general power” or discretion under the School Code.
¶ 34        The facts leading up to defendant’s decision to reconfigure the Davis and Richmond
       schools are undisputed. When Richmond failed to achieve AYP for the second consecutive
       year, the parents of Richmond students were given the “choice” to enroll their children in
       higher performing schools within the district. As a result, 117 students left Richmond and
       transferred to other schools in the district, including Davis. The court noted that “[b]ecause
       the students had departed Richmond under their legal right to do so, Richmond was
       underutilized.” Although the court found that defendant developed the 2011 Plan, “at least in
       part, to resolve its AYP issue,” the court also noted that defendant’s superintendent, Don
       Scholmann, “testified that the problem leading up to the 2011 Plan was a facilities issue.”
       Consequently, defendant reconfigured Richmond and Davis from two independent
       elementary schools into two interdependent elementary schools, with Davis serving students
       in kindergarten through second grade and Richmond serving students in third grade through
       fifth grade.
¶ 35        Although the dissent characterizes the “facilities issue” as a “pretext for [defendant’s]
       unlawful action” (infra ¶ 53) and accuses defendant of intentionally contravening the NCLB,

                                                  -8-
       the School Code, and its regulations, the trial court expressly found that defendant
       “admittedly adopted [the 2011] Plan for the general good.” According to the court, the 2011
       Plan was developed not only to resolve the AYP issue (which was its purpose only “in part”
       (emphasis added)), but also to address the underutilization of Richmond. Therefore, the court
       made the dual finding that defendant’s decision to combine the two schools was within its
       general power but also that defendant’s discretion could not eliminate its specific obligations
       under the NCLB and the School Code.
¶ 36       The court’s finding was not contradictory, as the dissent urges. On the contrary, the court
       properly distinguished between the School Code’s general, discretionary powers and the
       specific, mandatory requirements. On the one hand, defendant had the discretion to
       reconfigure the two schools in the 2011 Plan, as the school board in Tyska had the discretion
       to change the school attendance zones. As enumerated above, the School Code gives
       defendant the discretionary power to establish one or more school attendance units within the
       district (see 105 ILCS 5/10-21.3 (West 2010)). On the other hand, defendant was required to
       comply with the specific, mandatory provisions in the School Code implementing the NCLB,
       which it failed to do. Accordingly, the court determined that it was not defendant’s
       reconfiguration that violated the mandates of the NCLB and the specific provisions and
       regulations of the School Code mandating compliance with the NCLB; rather, it was
       defendant’s failure to address the subgroups at Richmond failing to achieve AYP that “ran
       contrary to the NCLB.” The court correctly stated that its function in issuing a writ of
       mandamus was not to “replace the quasi-legislative authority of the [defendant] district but to
       require that the [defendant] district perform its mandated functions as opposed to”
       prohibiting it from “performing discretionary functions.”
¶ 37       Because the decision to reconfigure the schools was discretionary, the court did not err by
       leaving that part of the 2011 Plan intact when issuing the remedy in its writ of mandamus.
       Therefore, plaintiffs’ argument to the contrary fails.

¶ 38                                             B. Remedy
¶ 39       Both parties challenge the remedy ordered by the trial court in this case. The court
       ordered defendant to develop, within six months, a “Corrective Action Plan” in accordance
       with the mandates of the NCLB, the School Code, and its regulations. Plaintiffs argue, in
       addition to their argument regarding the reconfiguration, that the court erred by not ordering
       a major restructuring of the two schools, as required by the provisions in the School Code
       mandating compliance with the NCLB. See 105 ILCS 5/2-3.25d (West 2010) (requiring a
       restructuring plan when a school has not met AYP for six years). In its cross-appeal,
       defendant argues that the court exceeded its authority by ordering a Corrective Action Plan
       and that, because the authority to determine AYP status lies with the ISBE, the ISBE is a
       necessary party to this litigation. As we explain, it is not necessary to consider any of these
       arguments given our conclusion in this case.
¶ 40       The trial court’s order mandated compliance with the NCLB, the School Code, and its
       regulations. In a footnote of the trial court’s decision, it stated that “waivers of NCLB
       mandates” may be granted by the United States Department of Education upon the
       application of a state and that such an application had been made by Illinois. However, when
       the trial court ruled, the application had not been acted on and was still pending. On April 18,
       2014, while this appeal was pending, the United States Department of Education approved

                                                  -9-
       Illinois’s request for a waiver from the mandates of the NCLB. The 2014 waiver, known as
       “ESEA (Elementary and Secondary Education Act of 1965, which was amended by the
       NCLB) flexibility,” is effective for the 2014-15 school year. As stated, based on the 2014
       waiver, defendant has now filed a motion to vacate the trial court’s order and to dismiss the
       appeal and cross-appeal as moot.
¶ 41        Defendant argues that the case should be dismissed as moot because the 2014 waiver
       removes an actual controversy between the parties and renders it impossible for this court to
       grant plaintiffs relief. See Jackson v. Board of Election Commissioners, 2012 IL 111928,
       ¶ 28 (“A case on appeal becomes moot where the issues presented in the trial court no longer
       exist because events subsequent to the filing of the appeal render it impossible for the
       reviewing court to grant the complaining party effectual relief.”); Fisch v. Loews Cineplex
       Theatres, Inc., 365 Ill. App. 3d 537, 539 (2005) (an appeal is considered moot if no actual
       controversy exists or if events have occurred that make it impossible to grant the complaining
       party effectual relief). In particular, defendant argues that the case is moot because the 2014
       waiver exempts Illinois “from complying with certain statutory provisions of the NCLB and
       the corresponding regulations, and thus, the conforming state statutes and regulations.”
¶ 42        Plaintiffs have objected to defendant’s motion to dismiss, arguing that the appeal is not
       moot. According to plaintiffs, the primary legal issue on appeal is, under the umbrella of
       mandamus, the proper legal remedy the trial court should have implemented for defendant’s
       violations of law from 2011 to 2013. Plaintiffs argue that the 2014 waiver is not retroactive
       and that the adjudication of this case thus has nothing to do with the waiver.
¶ 43        We deny defendant’s motion to dismiss the appeal as moot based on the 2014 waiver.
       Contrary to defendant’s assertion, there is an actual controversy on appeal apart from the
       2014 waiver, which is whether the trial court erred by ordering a remedy that did not return
       the two schools to the status quo ante. As discussed above, we have rejected plaintiffs’
       argument that the trial court erred by not undoing the reconfiguration as part of its remedy in
       the writ of mandamus. However, while the trial court endeavored to follow this court’s
       opinion in Clarke I when it issued the writ of mandamus, its remedy necessarily preceded the
       2014 waiver. Accordingly, the issue is what impact the 2014 waiver has on the remedy
       ordered.
¶ 44        We note that, when the trial court made its ruling, it was aware that a waiver application
       was pending but that the NCLB mandates were still in effect. It is unclear what remedy the
       trial court would have ordered had the 2014 waiver been in effect at the time of its ruling.
       Because we do not know the impact, if any, of the 2014 waiver on the remedy ordered by the
       court, we grant defendant’s motion to vacate the court’s writ of mandamus ordering
       defendant’s compliance with the NCLB, the School Code, and its regulations and remand the
       case with directions to reconsider the remedy in light of the 2014 waiver.

¶ 45                                       III. CONCLUSION
¶ 46       The reconfiguration part of the 2011 Plan was within defendant’s discretion, and the
       judgment of the Kane County circuit court to that effect is affirmed. Because the remedy
       ordered by the court preceded the 2014 waiver, we vacate the writ of mandamus and remand
       the case with directions that the court reconsider the remedy in light of the 2014 waiver.



                                                 - 10 -
¶ 47      Affirmed in part and vacated in part; cause remanded.

¶ 48        JUSTICE McLAREN, dissenting.
¶ 49        I respectfully dissent because there is no doubt that defendant, a governmental body,
       violated state and federal law and that plaintiffs established every element required to
       mandate the undoing of defendant’s unlawful act. Sadly, plaintiffs will not receive the relief
       to which they are entitled. I agree with the trial court’s finding:
                “[O]nce Choice was implemented, the District cannot eviscerate past SIP failures by
                ‘reconfiguring the school population.’ This methodology only serves to circumvent
                the express requirements of the NCLB regulations. *** Under Section 5/2-3.25(d) [of
                the School Code], the District was obligated to adopt a Plan for Richmond School in
                2011 for school years 2011-2013.” (Emphasis added.)
       Unfortunately, the trial court and the majority are now allowing such an evisceration. By
       failing to provide the proper remedy, the trial court contradicted its finding and defeated the
       purposes of the School Code and NCLB and the purpose of a writ of mandamus. The
       majority rubber-stamps the trial court’s failure to hold defendant responsible to the people it
       is beholden to, by affirming the trial court’s misguided judgment. Both the trial court and the
       majority operate under the fiction that there were two completely separate parts of the 2011
       Plan; however, nothing in the record supports this “finding.” In fact, the testimony presented
       by defendant regarding this issue was determined by the trial court to be “not credible.”
       Thus, the reconfiguration of the schools and every other part of the 2011 Plan were
       inextricably intertwined and the parents and children are given short shrift by the trial court
       and the majority by their failure to nullify defendant’s circumvention of the School Code and
       NCLB.
¶ 50        The main purpose of NCLB is to close the “achievement gap between high- and
       low-performing children, especially the achievement gaps between minority and nonminority
       students, and between disadvantaged children and their more advantaged peers.” 20 U.S.C.
       § 6301(3) (Supp. I 2001). Defendant failed to bring Richmond’s AYP up after two years of
       its ineffective SIPs. So, defendant moved “the problem” around by forcing half of the
       “limited English proficient” students to attend Davis and by forcing half of the
       high-performing Davis students to attend Richmond. By doing this, defendant subverted the
       purpose of NCLB: it denied the low-performing students choice; failed to provide them
       measurable, scientifically based strategies; and failed to involve parents, all in violation of
       NCLB, the School Code, and its regulations. The real rub of this is that defendant did all this
       while collecting Title I funds, which were to be used to supplement the educational needs of
       disadvantaged students. 20 U.S.C. § 6301 et seq. (Supp. I 2001). Any discretion defendant
       might have had was abused by its intentional subversion of both federal and state law, and its
       unlawful action must be undone.
¶ 51        The basis for denying plaintiffs effective relief is fallacious. Defendant’s reconfiguration
       of the schools cannot be isolated from its failure to comply with the mandates of the School
       Code and NCLB. In its findings, the trial court “finds” that the reconfiguration was part and
       parcel of defendant’s failed plan to comply with the mandates of the School Code and
       NCLB; and then, in its grant of relief, the trial court “determines” exactly the opposite. The
       record shows that defendant reconfigured the schools to avoid compliance with the specific
       statutory mandates that were required due to Richmond’s AYP status problem.

                                                  - 11 -
¶ 52        The trial court recognized this pretextual deceit when it found that, even before the
       adoption of the 2011 Plan, “the District used the 2011 Plan to seek a ‘roll back’ [(reset)] in
       the AYP status at Richmond.” Thus, defendant’s explanation for the reconfiguration, that
       there was “a facilities issue,” was a pretext for its unlawful action. Defendant’s intention was
       clear: it reconfigured Richmond and Davis, as the trial court found, “to resolve its AYP
       issue.” The trial court also found:
                 “Although District personnel repeatedly denied that resolving the Richmond issue
                 was a factor of the 2011 Plan, the Court does not find this testimony credible. The
                 public presentations and the written material disseminated by the District
                 unambiguously trace the root issue to the repeated failure at Richmond to meet
                 Average yearly Progress (AYP).
                                                     ***
                     The Court finds that what the district did in its 2011 plan in part was to combine
                 two schools into one school with two campuses ***. As our Appellate Court has
                 indicated, a District may have that general power; its discretion cannot eliminate its
                 obligations under the NCLB and the specific provisions of the school code that
                 regulate its implementation. *** Indeed [the two schools’] AYP status appears
                 inextricably intertwined in the current configuration as the K-2 students are not tested
                 for AYP and get their status by ‘rollback’ from the third grade students who attend in
                 a different building.” (Emphasis added.)
       Thus, the trial court found that the raison d’être of the reconfiguration of the schools was to
       avoid the requirements of the School Code and NCLB due to AYP failure at Richmond. The
       trial court repeated this finding throughout its decision.
¶ 53        The majority states that I mischaracterize the “ ‘facilities issue’ ” as a “ ‘pretext for
       [defendant’s] unlawful action.’ ” Supra ¶ 35. However, the majority supports its assertion by
       quoting the trial court out of context (“the trial court expressly found that defendant
       ‘admittedly adopted [the 2011] Plan for the general good’ ”). Id. When read in context, the
       quoted portion has a different meaning than that espoused by the majority. The trial court
       found:
                 “The [2011] Plan fails to address any specific subgroups, let alone those who were
                 consistently failing AYP at Richmond. The NCLB is an acronym for ‘No Child Left
                 Behind’, but the District admittedly adopted a Plan for the general good with no
                 specific strategies for those subgroups who failed AYP. These subgroups have
                 continued to fail after the 2011 Plan was implemented. Had the District not combined
                 Davis and Richmond, Richmond would be subject to major restructuring under
                 Section 1.85 for the 2012-2014 school year.” (Emphasis added.)
       The phrase “admittedly adopted a Plan for the general good” does not mean that the trial
       court found that it was for the general good. Rather, based on the trial court’s finding that
       defendant’s witnesses were not credible, it is more likely that the trial court meant only that
       defendant’s witnesses merely testified that the 2011 Plan was adopted for “the general good.”
       Therefore, this phrase, when read in context, further supports the conclusion that defendant’s
       explanation for violating the School Code and NCLB was a pretext.
¶ 54        It is easy to understand why the trial court doubted the veracity of defendant’s witnesses.
       If defendant believed that it was adopting the 2011 Plan for the general good, why did it


                                                   - 12 -
       adopt the plan without input from those it served and from those with expertise in the field,
       namely, parents, teachers, and other professionals as required by the School Code and
       NCLB? Instead, defendant, in complete violation of the law, designed the 2011 Plan behind
       closed doors and announced it by “robocall” to those it was elected to serve. The trial court
       and the majority might believe that defendant’s discretion cannot ever be abused when such
       autocratic actions are claimed to be benevolent. However, the record does not support this
       belief, because defendant cared more about an actuarial solution than the children left behind.
¶ 55       Alarmingly, when fashioning a remedy, the trial court contradicted its express “finding”
       with a “determination.” Now, according to the trial court, it “determined” that defendant’s
       reconfiguration of the schools was no longer “inextricably intertwined” with defendant’s
       failure to comply with the School Code and NCLB; rather, according to the trial court,
       defendant had discretion to reconfigure the schools pursuant to Tyska, 117 Ill. App. 3d 917.
       However, this court had already rejected defendant’s reliance on Tyska in Clarke I. Clarke I,
       2012 IL App (2d) 110705, ¶ 27. In addition, this court had rejected defendant’s argument that
       it had discretion to reconfigure the schools under certain statutory provisions. Id. ¶¶ 28-29.
       Thus, these bases for defendant’s discretion to reconfigure the schools should be rejected as
       the law of the case. See Village of Ringwood v. Foster, 2013 IL App (2d) 111221, ¶ 33 (the
       law-of-the-case doctrine limits relitigation of a previously decided issue in the same case).
¶ 56       Curiously, the majority asserts that in Clarke I “this court did not answer the question of
       whether defendant had the general discretion to reconfigure the schools as part of the 2011
       Plan.” (Emphasis added.) Supra ¶ 32. However, defendant had “only those powers expressly
       conferred upon it by the General Assembly and those that [were] necessary to carry into
       effect the powers granted by the legislature.” Spinelli v. Immanuel Lutheran Evangelical
       Congregation, Inc., 118 Ill. 2d 389, 403 (1987). In Clarke I, we rejected defendant’s
       statutory bases for reconfiguring the schools, stating that the specific provisions of the School
       Code addressing NCLB control over the general-powers provisions of the School Code cited
       by defendant. Clarke I, 2012 IL App (2d) 110705, ¶ 29.
¶ 57       I agree with the majority that in Clarke I we did not require the trial court to make any
       specific finding. However, the majority fails to recognize that in Clarke I we directed the trial
       court that if the allegations in the complaint were proved, i.e., if the 2011 Plan was a SIP,
       plaintiffs would be entitled to the relief they sought. See id. ¶¶ 31, 39.
¶ 58       On remand the trial court found:
                “There is no question that the 2011 plan adopted by the District had many elements of
                a revised SIP or Corrective Action Plan. Indeed the District’s Superintendent testified
                that the 2011 plan was a SIP except that the District didn’t ‘fill out the paperwork.’ ”
       Therefore, the narrow question of fact, whether the 2011 plan was a SIP, was essentially
       answered in the affirmative. Thus, pursuant to Clarke I, plaintiffs were entitled to the relief
       they sought.
¶ 59       Regardless of the law of the case, any discretion defendant might have had to reconfigure
       the schools under its “ ‘general power’ or discretion under the School Code” (supra ¶ 33)
       was palpably abused when defendant used its power to reconfigure the schools to subvert the
       clear mandates of the School Code, its regulations, and NCLB. See Kermeen v. City of
       Peoria, 65 Ill. App. 3d 969, 972 (1978). Defendant’s “discretion” was used to achieve an
       illegitimate purpose via the actuarial ploy of melding the two schools. Through this single


                                                  - 13 -
       deceit, defendant sought the AYP rollback, the evisceration of past SIP failures, and the
       circumvention of the express requirements of the NCLB regulations.
¶ 60       Defendant intentionally contravened NCLB’s overarching goal of “ensur[ing] that all
       children have a fair, equal, and significant opportunity to obtain a high-quality education and
       reach, at a minimum, proficiency on challenging State academic achievement standards and
       state academic assessments.” 20 U.S.C. § 6301 (Supp. I 2001). The trial court properly found
       that “[t]he 2011 Plan contained no measures whereby the failing subgroups were addressed.”
       Defendant’s lack of concern for its low-performing, limited-English-proficient students, and
       the lack of any effective remedy, invites other school districts to evade their obligations to
       disadvantaged and low-achieving students. Defendant’s reconfiguration of the schools
       accomplished nothing more than moving the problem of one school’s failing children to
       another school and moving the other school’s children, with no apparent benefit to them,
       from their local school to a different, distant school, for the sole purpose of utilizing their
       collective test scores.
¶ 61       Further, defendant’s discretion is expressly limited by section 10-20 of the School Code.
       105 ILCS 5/10-20 (West 2010) (“This grant of powers does not release a school board from
       any duty imposed upon it by this Act or any other law.”). Therefore, defendant’s
       discretionary powers were limited by the specific provisions of the School Code that it chose
       to violate. See Clarke I, 2012 IL App (2d) 110705, ¶ 28.
¶ 62       Accordingly, the remedy here should include the undoing of the reconfiguration of
       Richmond and Davis schools, and anything less than that is no remedy at all. See Noyola,
       179 Ill. 2d at 133 (the writ of mandamus can be used to compel the undoing of an act). If the
       writ of mandamus has any purpose, it is here. The entire action taken by defendant should be
       abrogated and the status quo ante returned. Thereafter, the parties can decide whether further
       action is to be taken and whether further relief is necessary pursuant to the present status of
       the law.
¶ 63       With regard to defendant’s motion to dismiss, its motion is a red herring. The fact that
       there might or might not be a waiver of future NCLB requirements has nothing to do with the
       vacation, abrogation, or repeal of defendant’s obligations pursuant to state statute absent
       retroactive repeal of such statute by the state legislature. Until the status quo ante has been
       effectuated, there remains substantial relief that can and should be effectively realized. Until
       the status quo ante has been effectuated, the purpose of the writ of mandamus remains
       unfulfilled.
¶ 64       I submit that the trial court was correct when it stated, “the better approach [was] to place
       the process on the track where it went off the track.” Unfortunately, the process went off the
       track when defendant was guilty of, in the trial court’s words, “eviscerating past SIP failures
       by ‘reconfiguring the school population.’ ” Thus, at a minimum, the “better approach” is to
       undo the reconfiguration of the schools. To conclude otherwise is to permit pernicious abuses
       of discretion that subvert or avoid statutory mandates. See Kermeen, 65 Ill. App. 3d at 972
       (“If a discretionary power is exercised with manifest injustice or if a palpable abuse of
       discretion is clearly shown, mandamus will issue.”).




                                                  - 14 -